           Case 3:19-cv-00441-JWD-SDJ                    Document 21           09/23/20 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

EARTON SMITH (#305982)                                                             CIVIL ACTION NO.

VERSUS                                                                             19-441-JWD-SDJ

DONNA U. GRODNER

                                                      RULING

          Before the Court is a Motion for a Temporary Restraining Order or a Preliminary

Injunction filed by the pro se Plaintiff Earton Smith (“Plaintiff”). For the following reasons, the

Motion is denied.


    I.       Background


          Plaintiff instituted this action on or about July 3, 2019 against only one Defendant, Donna

U. Grodner.1 In June 2020, Plaintiff’s action was dismissed as legally frivolous and for failure to

state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.2

Though the case has been closed for over three months, Plaintiff now brings the instant Motion

requesting that the Court enjoin a non-party, Nyesha Davis.3


    II.      Law & Analysis


          “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as

of right.”4 The decision whether to grant or deny a request for a preliminary injunction is within

the sound discretion of the Court.5



1
  R. Doc. 1.
2
  R. Docs. 6, 7, 10, & 11.
3
  R. Docs. 20 & 20-1. It appears Plaintiff is alleging Ms. Davis is interfering with his access to the courts by not
properly scanning and submitting Plaintiff’s legal documents to the courts.
4
  Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (internal citations and quotations omitted). See also Allied Mktg. Grp.,
Inc. v. CDL Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989) (preliminary injunctive relief “is an extraordinary remedy
and should be granted only if the movant has clearly carried the burden of persuasion with respect to all four factors”);
5
  See Allied Mlttg. Grp., Inc., 878 F.2d at 809.
          Case 3:19-cv-00441-JWD-SDJ                     Document 21           09/23/20 Page 2 of 3


         At all times, the burden of persuasion remains with the Plaintiff as to each of the four

elements. Specifically, a Plaintiff must establish: (1) a substantial likelihood of prevailing on the

merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the

threatened injury outweighs any harm that will result to the non-movant if the injunction is granted;

and (4) the injunction will not disserve the public interest.6 If a plaintiff fails to meet his burden

regarding any of the necessary elements, the Court need not address the other elements necessary

for granting a preliminary injunction.7

         First, any request for injunction in this case fails because Plaintiff’s complaint herein was

dismissed as legally frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. §§ 1915(e) and 1915A,8 and therefore, Plaintiff does not have any likelihood

of success on the merits of any request for injunctive relief he may bring related to the instant

complaint.9 Second, it is appropriate to deny the relief requested because the case is closed. 10

Finally, there is a “general rule that a court may not enter an injunction against a person who has

not been made a party to the case before it.”11 Thus, because Plaintiff requests that this Court

enjoin an individual who is not a party to this action, it is appropriate to deny relief. Accordingly,




6
  See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).
7
  See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990) (declining to address the remaining elements necessary
to obtain a preliminary injunction after finding that the plaintiff failed to show a substantial likelihood of success on
the merits).
8
  R. Docs. 6, 7, 10, & 11.
9
  Should Plaintiff wish to bring a claim regarding interference of access to the courts against Nyesha Davis, he must
file a new suit. The Court does not opine regarding the ultimate likelihood of success of any such claim.
10
   See Smith v. Deville, No. 1:16-CV-1211-P, 2018 WL 3719659, at *4 (W.D. La. May 31, 2018), report and
recommendation adopted, No. 1:16-CV-01211 P, 2018 WL 3715843 (W.D. La. Aug. 3, 2018), motion to reopen
granted (Sept. 19, 2018), and report and recommendation adopted sub nom. Smith v. La Dep't of Safety & Corr., No.
16-CV-1211, 2019 WL 1212753 (W.D. La. Mar. 14, 2019) (denying a request for temporary restraining order because
the case was closed).
11
   Trevino v. Moore, No. CA C-09-155, 2009 WL 3261564, at *1 (S.D. Tex. Oct. 8, 2009) citing Additive Controls &
Measurement Sys., Inc. v. Flowdata, Inc., 96 F.3d 1390, 1394 (Fed. Cir.1996) citing Scott v. Donald, 165 U.S. 107,
117, 17 S.Ct. 262, 41 L.Ed. 648 (1897) (“The decree is also objectionable because it enjoins persons not parties to the
suit.”).
            Case 3:19-cv-00441-JWD-SDJ         Document 21      09/23/20 Page 3 of 3




           IT IS ORDERED that Plaintiff’s Motion for a Temporary Restraining Order or a

Preliminary Injunction12 is DENIED.

           Signed in Baton Rouge, Louisiana, on September 23, 2020.




                                                      S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




12
     R. Doc. 20.
